


Exhibit 10.11

AMENDMENT NUMBER NINE AND FORBEARANCE AGREEMENT

This Amendment Number Nine and Forbearance Agreement (“Agreement”) is entered
into as of July 31, 2015, by and among WELLS FARGO CAPITAL FINANCE, LLC., a
Delaware limited liability company as agent for the Lenders set forth in the
signature pages of this Amendment and the Lenders (in such capacity, “Agent”) on
the one hand, and DAEGIS INC., a Delaware corporation (“Borrower”), and each of
the guarantors identified in the signature pages to this Agreement (together
with Parent, each a Guarantor and collectively, the “Guarantors”), on the other
hand, in light of the following:

A. Borrower, Agent and the financial institutions party thereto (the “Lenders”)
have previously entered into that certain Credit Agreement, dated as of June 30,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
loans and financial accommodations available to Borrower. Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the Credit
Agreement.

B. Each of the Guarantors has executed a separate guaranty (each, a “Guaranty”
and collectively, the “Guarantees”) pursuant to which the applicable Guarantor
has guaranteed the obligations of Borrower under the Credit Agreement.

C. The Borrower acknowledges that Events of Default under Section 8.2(a)(iii) of
the Credit Agreement occurred as of July 31, 2015, which is the end of
Borrower’s current fiscal quarter, as a result of Borrower’s violation of
Sections 7(a) and (c) of the Credit Agreement due to its failure to comply with
the Minimum TTM EBITDA and Fixed Charge Coverage Ratio (the “Existing
Defaults”).

D. Borrower has requested that effective as of July 31, 2015, Agent and each
Lender forbear from exercising certain of their rights and remedies as a result
of the Existing Defaults.

E. Agent and each Lender are willing to agree to the Forbearance (as such term
is defined herein) on the terms and conditions herein.

F. In addition, Borrower, Agent and Lenders desire to amend the Credit Agreement
as provided for and on the conditions set forth in Section 4.2 herein.

NOW, THEREFORE, Borrowers, Guarantors, Agent and Lenders hereby agree covenant
and warrant as follows:

SECTION 1. DEFINITIONS

1.1 Interpretation. All capitalized terms used herein (including in the Preamble
and the Recitals hereto) shall have the respective meanings assigned thereto in
the Credit Agreement unless otherwise defined herein.

1.2 Definitions.

(a) “Agent” shall have the meaning ascribed to such term in the Preamble of this
Agreement.

(b) “Agreement” shall have the meaning ascribed to such term in the Preamble of
this Agreement.

(c) “Borrower” shall have the meaning ascribed to such term in the Preamble of
this Agreement.

(d) “Claim(s)” shall have the meaning(s) ascribed to such term(s) in Section
4.3(a) of this Agreement.

(e) “Credit Agreement” shall have the meaning ascribed to such term in the
Recitals of this Agreement.

(f) “Existing Defaults” shall have the meaning ascribed to such term in the
Recitals of this Agreement.

61

--------------------------------------------------------------------------------




(g) “Expiration Date” shall mean November 30, 2015.

(h) “Forbearance” shall mean Agent and each Lender’s agreement to forbear from
exercising their rights and remedies under the Loan Documents or applicable law
with respect to the Collateral or against Borrower or any Guarantor during the
Forbearance Period, subject to the terms, conditions, amendments and
modifications set forth in this Agreement with respect to the Existing Defaults.

(i) “Forbearance Effective Date” shall mean the date upon which all Lenders
shall have executed this Agreement.

(j) “Forbearance Period” shall mean the period commencing on the Forbearance
Effective Date and ending on the Forbearance Termination Date.

(k) “Forbearance Termination Date” shall mean the earliest of:

(i) the occurrence or existence of any Event of Default under any of the Loan
Documents other than the Existing Defaults;

(ii) the occurrence or existence of a breach by any Borrower or default of any
condition, covenant, term, or provision of this Agreement, in each case, beyond
any applicable notice, grace or cure period;

(iii) the date all Obligations are satisfied in cash, in full; or

(iv) the Expiration Date.

(l) “Guarantor” and “Guarantors” shall have the meaning(s) ascribed to such
term(s) in the Preamble of this Agreement.

(m) “Lender(s)” shall have the meaning(s) ascribed to such term(s) in the
Preamble of this Agreement.

(n) “Loan Documents” shall mean, collectively and each individually, the “Loan
Documents” as defined in the Credit Agreement, and this Agreement, and any and
all agreements and documents in connection therewith, each and all as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

(o) “Releasee(s)” shall have the meaning(s) ascribed to such term(s) in Section
4.3(a) of this Agreement.

(p) “Releasor(s)” shall have the meaning(s) ascribed to such term(s) in Section
4.3(a) of this Agreement.

SECTION 2. ACKNOWLEDGMENTS

2.1 Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that all Obligations, including the principal indebtedness, interest at
the non-default or the default rate (as applicable), and fees, costs, expenses
and other charges now or hereafter payable by Borrower to Agent and Lenders
pursuant to the Loan Documents, are unconditionally owing by Borrower to Agent
and Lenders, pursuant to the terms of the Loan Documents, without offset,
defense or counterclaim of any kind, nature or description whatsoever. Borrower
hereby acknowledges, confirms and agrees that the Obligations are the amount of
principal and interest of $10,113,958.31 as of July 24, 2015, plus additional
expenses, fees and other charges due and chargeable under the Loan Documents
that have accrued as of that date. Subject to the Forbearance provided in
Section 3.2 of this Agreement, Borrower hereby acknowledges and agrees that
Agent and Lenders have the present right to declare the Obligations to be
immediately due and payable under the terms of the Loan Documents and to
exercise their rights and remedies thereunder (including the imposition of the
default rate of interest set forth in Section 2.6(c) retroactively to the date
the Existing Defaults occurred).

2.2 Acknowledgment of Security Interests. Borrower and each Guarantor hereby
acknowledges, confirms and agrees that Agent, for the benefit of the Lenders,
has and shall continue to have valid, enforceable, perfected and unavoidable
first-priority liens upon and security interests in the Collateral.

--------------------------------------------------------------------------------




2.3 Acknowledgment of Loan Documents. Borrower and each Guarantor hereby
acknowledges, confirms and agrees that: (a) each of the Loan Documents to which
it is a party has been duly executed and delivered to Agent and Lenders by
Borrower or such Guarantor, as applicable, and each is in full force and effect
as of the date hereof; (b) the agreements and obligations of Borrower and each
Guarantor contained in the Loan Documents and in this Agreement constitute the
legal, valid and binding obligations of Borrower and each Guarantor, enforceable
against it in accordance with their respective terms, and neither Borrower nor
any Guarantor has, as of the date hereof, a valid defense to the enforcement of
the Loan Documents and this Agreement; and (c) Agent and each Lender is and
shall be entitled to the rights, remedies and benefits provided for in the Loan
Documents and applicable law.

2.4 Acknowledgment of Defaults. Borrower and each Guarantor hereby acknowledges,
confirms and agrees that the Existing Defaults have occurred as of July 31, 2015
and shall be continuing thereafter unless waived in accordance with the Loan
Documents, each of which constitutes an Event of Default and, subject to Section
3.2 of this Agreement, entitles Agent and each Lender to exercise its rights and
remedies under the Loan Documents, applicable law or otherwise, and that Agent
and Lenders have not, as of the date hereof, waived such Existing Defaults and
nothing contained in this Agreement or the transactions contemplated hereby
constitute such a waiver. Borrower and each Guarantor hereby waive the right to
contest the occurrence, existence, accuracy or materiality of the Existing
Defaults.

SECTION 3. FORBEARANCE AND RESERVATION OF RIGHTS

3.1 Conditions. The Forbearance, and Lenders’ and Agent’s obligations under this
Agreement, are subject to the fulfillment to the Agent’s satisfaction of all of
the following conditions:

(a) Agent shall have received a duly executed copy of this Agreement.

(b) Agent shall have earned a forbearance fee in the amount of $65,000, which
fee shall be paid upon the earlier to occur of (i) payment in full of the
obligations under the Loan Documents or (ii) the Forbearance Expiration Date.

3.2 Forbearance.

(a) In reliance upon the representations, warranties and covenants of Borrower
and each Guarantor in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
Agent and each Lender agree to the Forbearance.

(b) Upon the Forbearance Termination Date, the Forbearance and the agreement of
Agent and each Lender to forbear pursuant to this Agreement shall terminate
automatically and without any further action or notice, it being expressly
agreed that the effect of such termination or expiration permits Agent and each
Lender to immediately exercise any and all rights and remedies available to it,
including without limitation ceasing to make any further advances or financial
accommodations to or for the benefit of Borrower, accelerating the Obligations,
and exercising rights with respect to and foreclosing upon the Collateral, at
Agent’s and Lenders’ sole and absolute discretion.

3.3 No Waivers; Reservation of Rights.

(a) Agent and each Lender have not waived, and by this Agreement, are not
waiving, the Existing Defaults or any other Events of Default or Defaults that
may exist or be continuing on the date hereof or that may occur after the date
hereof (whether the same or similar to the Existing Defaults or otherwise), and
Agent and each Lender have not agreed to forbear with respect to any of its
rights or remedies concerning any Events of Default (other than, during the
Forbearance Period, the Existing Defaults to the extent expressly set forth
herein) that may have occurred or are continuing as of the date hereof or which
may occur after the date hereof.

(b) Subject to Section 3.2 of this Agreement (solely with respect to the
Existing Defaults), Agent and each Lender reserves the right, in their
discretion, to exercise any or all of their rights and remedies under the Loan
Documents as a result of any Events of Default which may be continuing on the
date hereof or any Event of Default which may occur after the date hereof, and
Agent and each Lender have not waived any of such rights or remedies, and
nothing in this Agreement, and no delay on their part in exercising any such
rights or remedies, should be construed as a waiver of any such rights or
remedies.

--------------------------------------------------------------------------------




SECTION 4. AMENDMENTS, AGREEMENTS AND SUPPLEMENTARY PROVISIONS

4.1 One Time Waiver of Excess Cash Flow Payment. Borrower has requested that the
Lender Group waive the excess cash flow prepayment due in respect of the fiscal
year ended April 30, 2015 pursuant to the terms set forth in Section 2.4(e)(vi)
of the Credit Agreement (the “2015 Excess Cash Flow Prepayment”).
Notwithstanding anything to the contrary in the Credit Agreement, the Lender
Group hereby agrees to waive the 2015 Excess Cash Flow Prepayment.

4.2 Amendments Section 7(a) of the Credit Agreement is hereby amended by
deleting such clause in its entirety and replacing it with the following:

(a) Minimum TTM EBITDA. Achieve TTM EBITDA, measured on a quarter-end basis (on
a monthly basis with respect to the period commencing on the month ending June
30, 2015 through and including October 31, 2015), of at least the required
amount set forth in the following table for the applicable period set forth
opposite thereto:

Applicable Amount Applicable Period $1,350,000 For the 12 month period
ending June 30, 2015 $5,500,000 For the 12 month period
ending July 31, 2015 $900,000 For the 12 month period
ending August 31, 2015 $550,000 For the 12 month period
ending September 30, 2015 $360,000 For the 12 month period
ending October 31, 2015 $5,500,000 For the 12 month period
ending November 30, 2015 and
on the last day of each
fiscal quarter thereafter


(b) Section 7(b) of the Credit Agreement is hereby amended by deleting such
clause in its entirety and replacing it with the following:

(d) Qualified Cash. Maintain Qualified Cash at all times, measured on a weekly
basis (on the Monday of each week for the Immediately preceding week), of at
least $2,300,000.

(c) Section 7(d) of the Credit Agreement is hereby amended by deleting such
clause in its entirety and replacing it with the following:

(d) Minimum Recurring Revenues. Maintain Recurring Revenues, measured on a
month-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

--------------------------------------------------------------------------------




Applicable Amount Applicable Period $13,200,000 For the 12 month period
ending June 30, 2015 $13,100,000 For the 12 month period
ending July 31, 2015 $13,000,000 For the 12 month period
ending August 31, 2015 and
for each 12 month period
ending as of the end of each
month thereafter

4.3 Release.

(a) In consideration of the agreements of Agent and each Lender contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower and each Guarantor, on behalf of itself
and its successors, assigns and other legal representatives (Borrower and each
Guarantor and all such other persons being hereinafter referred to collectively
as “Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and each Lender, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent and each
Lender and all such other persons being hereinafter referred to collectively as
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Releasors may now or hereafter own, hold, have or claim to
have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Agreement, for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement or any
of the other Loan Documents or transactions thereunder or related thereto.

(b) It is the intention of Borrower and each Guarantor that this Agreement and
the release set forth above shall constitute a full and final accord and
satisfaction of all claims that may have or hereafter be deemed to have against
Releasees as set forth herein. In furtherance of this intention, Borrower and
each Guarantor, on behalf of itself and each other Releasor, expressly waives
any statutory or common law provision that would otherwise prevent the release
set forth above from extending to claims that are not currently known or
suspected to exist in any Releasor’s favor at the time of executing this
Agreement and which, if known by Releasors, might have materially affected the
agreement as provided for hereunder. Borrower, on behalf of itself and each
other Releasor, acknowledges that it is familiar with Section 1542 of California
Civil Code:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Borrower and each Guarantor, on behalf of itself and each other Releasor, waives
and releases any rights or benefits that it may have under Section 1542 to the
full extent that it may lawfully waive such rights and benefits, and Borrower
and each Guarantor, on behalf of itself and each other Releasor, acknowledges
that it understands the significance and consequences of the waiver of the
provisions of Section 1542 and that it has been advised by its attorney as to
the significance and consequences of this waiver.

--------------------------------------------------------------------------------




(c) Borrower and each Guarantor, understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(d) Borrower and each Guarantor, agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

4.4 Covenant Not to Sue. Borrower and each Guarantor, on behalf of itself, each
Releasor and its successors, assigns and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by Borrower or any Guarantor, pursuant to
Section 4.3(a) above. If Borrower or any Guarantor, or any of their successors,
assigns or other legal representations violates the foregoing covenant, Borrower
and each Guarantor, for itself and each other Releasor, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWERS

Borrower and each Guarantor, hereby represents, warrants and covenants to Agent
and each Lender as follows:

5.1 Representations in Loan Documents. Borrower and each Guarantor, reaffirm the
terms and conditions of the Loan Documents. The representations, warranties and
covenants in the Credit Agreement are true and correct in all material respects
as of the Forbearance Effective Date (except for those specifically related to
an earlier date).

5.2 Binding Effect of Documents. This Agreement and the Loan Documents have been
duly executed and delivered to Agent and Lenders by Borrower and each Guarantor,
and are in full force and effect, as modified hereby.

5.3 No Conflict. The execution, delivery and performance of this Agreement by
Borrower and each Guarantor, will not violate any requirement of law or material
contractual obligation of Borrower or any Guarantor and will not result in, or
require, the creation or imposition of any lien on any of their properties or
revenues.

5.4 Other Events of Default. The parties hereto acknowledge, confirm and agree
that any misrepresentation herein by Borrower or any Guarantor, or any failure
of Borrower or any Guarantor to comply with the covenants, conditions and
agreements of this Agreement beyond any applicable notice, grace or cure periods
shall constitute an Event of Default.

SECTION 6. PROVISIONS OF GENERAL APPLICATION

6.1 Effect of this Agreement. Except as modified pursuant hereto, no other
changes or modifications to the Loan Documents are intended or implied and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the effective date hereof. To the
extent of conflict between the terms of this Agreement and the other Loan
Documents, the terms of this Agreement shall control.

6.2 Effectiveness. This Agreement shall become effective upon execution by the
Lenders and fulfillment of the conditions set forth in Section 3.1.

6.3 Loan Documents in Full Force and Effect. Except as specifically amended
hereby, all of the terms and conditions of the Loan Documents shall remain in
full force and effect. All references to any Loan Document in any other document
or instrument shall be deemed to mean such Loan Document as modified by this
Amendment. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lending Party under any
Loan Document, nor constitute a waiver of any provision contained therein. The
parties hereto agree to be bound by the terms and obligations of the Loan
Documents, as modified by this Agreement, as though the terms and obligations of
this Agreement were set forth in the Loan Documents.

--------------------------------------------------------------------------------




6.4 Costs and Expenses. Borrower absolutely and unconditionally agrees to pay
Agent and any Lender, on demand by Agent or such Lender, at any time and as
often as the occasion therefor may require, whether or not all or any of the
transactions contemplated by this Agreement are consummated: (i) all reasonable
fees, costs and expenses of counsel to Agent or each Lender in connection with
this Agreement, any agreements prepared, negotiated, executed or delivered in
connection with the transactions contemplated hereby and the Loan Documents; and
(ii) all reasonable fees, costs and expenses which shall at any time be incurred
or sustained by Agent or any Lender or any of their respective directors,
officers, employees or agents as a consequence of or in any way in connection
with this Agreement, any agreements prepared, negotiated, executed or delivered
in connection with the transactions contemplated hereby and the Loan Documents.
It being understood that the foregoing sentence shall not in any way limit or
negate any other Borrower’s liability for all such fees, costs and expenses
under the terms and conditions set forth in the Loan Documents. This provision
is in addition to, and is not intended to restrict, limit, modify or amend any
provision relating to fees, costs and expenses incurred by Agent or any Lender
as provided in any Loan Document or any obligation of a Borrower relating
thereto.

6.5 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.

6.6 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

6.7 Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the other documents, and no investigation by Agent or any Lender or any
closing shall affect the representations and warranties or the right of Agent
and each Lender to rely upon them.

6.8 Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.

6.9 Reviewed by Attorneys. Borrower and each Guarantor represents and warrants
to Agent and each Lender that it: (a) understands fully the terms of this
Agreement and the consequences of the execution and delivery of this Agreement;
(b) has been afforded an opportunity to have this Agreement reviewed by, and to
discuss this Agreement and document executed in connection herewith with, such
attorneys and other persons as Borrower or any Guarantor may wish; and (c) has
entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.

6.10 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 6.10(b).

--------------------------------------------------------------------------------




(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A "CLAIM").
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN
PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

--------------------------------------------------------------------------------




(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

6.11 Counterparts. This Agreement may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement.

[Signature page follows]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

  BORROWER:   DAEGIS INC., a Delaware corporation     By: /s/ Susan K. Conner
Name: Susan K. Conner Title: Chief Financial Officer       GUARANTORS:   UNIFY
INTERNATIONAL (US) CORPORATION, a Delaware corporation     By: /s/ Susan K.
Conner Name: Susan K. Conner Title: Chief Financial Officer     AXS-ONE INC., a
Delaware corporation     By: /s/ Susan K. Conner Name: Susan K. Conner Title:
Secretary and Treasurer         WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as Agent and the sole Lender     By:  /s/ Chris
Parker   Name:  Chris Parker   Title: Director


--------------------------------------------------------------------------------